DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (US 2016/0016310 A1) in view of Valpola et al. (US 9,050,719 B2).

	Regarding claim 1, ZHAO et al. discloses a robot system (i.e. robotic system 100) [0026; FIG. 1] comprising:

	a robot including at least one rotary joint to be rotated and driven about an axis by a motor (i.e. robot 1 includes a turning portion 20 and first to fourth joint portions 21 to 24 which incorporate actuators 50 driving the body 11, the first arm portion 12, the second arm portion 13, and the wrist portion 14 as movable parts) [0027-0029]; and
	a control device that controls the motor based on external force torque about the axis that acts on the at least one rotary joint (i.e. motor 2 electrically couples to a motor control apparatus 8, which controls the driving of the motor 2; force estimator 30 estimates an external force acting on such as the first arm portion 12 and/or the second arm portion 13; the external-force estimated value, which is output from the external force estimator 30 after filtering, is fed back to the motor control apparatus 8 to correct a torque command based on this external-force estimated value, so as to output a corrected torque command to the motor 2) [0030, 0038, 0074] wherein a force point to apply external force is preset to the robot (i.e. wrist portion 14 is interpreted as a force point which is configured to apply external force for a variety of applications) [0028; FIG. 1]. 
	ZHAO et al. does not specifically disclose that the control device calculates a distance from the axis of the at least one rotary joint to a force point based on an angle of the at least one rotary joint of the robot, and adjusts and increases an operation amount to the motor as the calculated distance decreases.
	However, Valpola et al. discloses a method of registering an association between coordinates of the robot arm and the position of the gripper as determined in the sensor coordinate system (Col. 5, lines 3-8).
	Valpola et al. further discloses that data processing apparatus 100 provides appropriate voltage and power levels for controlling the actuators of robot system 160 (Col. 8, lines 62-65), wherein a provision of voltage and power at different levels is interpreted to be an increase and an adjustment. 
	Examiner’s position is that, since the position of the gripper (represented as the claimed force point) and the position of the robot arm (containing at least one axis of a rotary joint) are determined, it is considered that the distance between the force point and the axis of a rotary joint can also be determined.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO et al. to include the features of Valpola et al. in order to make such robot systems as autonomous as possible to minimize the amount of human involvement needed. 

	Regarding claim 3, ZHAO et al. in view of Valpola et al. discloses the robot system according to claim 1 as shown in the rejection above.
	ZHAO et al. further discloses wherein the robot comprises a base installed on a floor surface (i.e. base 10 – FIG. 1), a first shaft including a swivel body to be rotated and driven about a vertical axis to the base (i.e. turning portion 20, body 11 – FIG. 1), and a second shaft including an arm to be rotated and driven about a horizontal axis to the swivel body (i.e. first arm portion 12 couples to the body 11 to be swingable via a first joint portion 21) [0028; FIG. 1], and the control device adjusts the operation amount to the motor that rotates and drives the first shaft and/or the second shaft, based on the angle of the at least one rotary joint of the robot (i.e. turning portion 20 and the first to fourth joint portions 21 to 24 incorporate actuators 50 including motor 2, which drive the body 11, the first arm portion 12, the second arm portion 13, and the wrist portion 14 as movable parts, with FIG. 1 showing the arms operating relative to each other at different angles) [0029; FIG. 1].

5.	Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (US 2016/0016310 A1) in view of Rümping et al. (US 9,592,606 B2).

	Regarding claim 2, ZHAO et al. discloses a robot system (i.e. robotic system 100) [0026; FIG. 1] comprising:
	a robot including at least one rotary joint to be rotated and driven about an axis by a motor (i.e. robot 1 includes a turning portion 20 and first to fourth joint portions 21 to 24 which incorporate actuators 50 driving the body 11, the first arm portion 12, the second arm portion 13, and the wrist portion 14 as movable parts) [0027-0029]; and
	a control device that controls the motor based on external force torque about the axis that acts on the at least one rotary joint (i.e. motor 2 electrically couples to a motor control apparatus 8, which controls the driving of the motor 2; force estimator 30 estimates an external force acting on such as the first arm portion 12 and/or the second arm portion 13; the external-force estimated value, which is output from the external force estimator 30 after filtering, is fed back to the motor control apparatus 8 to correct a torque command based on this external-force estimated value, so as to output a corrected torque command to the motor 2) [0030, 0038, 0074].
	ZHAO et al. does not disclose the control device calculates an inertia amount of the robot based on an angle of the at least one rotary joint of the robot, and adjusts and increases an operation amount to the motor as the calculated inertia amount decreases.
	However, Rümping et al. discloses a method for controlling a robot having a plurality of successive links driven by motors actuated by a controller, wherein a robot-specific or task-specific redundancy of the robot is resolved, the method comprising: minimizing a pose-dependent inertia variable of the robot in the controller for resolution of the redundancy, the inertia variables are determined for different redundant joint angle sets [Col. 6, lines 6, 7; Claim 1].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO et al. to include the features of Rümping et al. to minimize the reciprocal value of the distance to singular poses and/or obstacles, to plan energy-efficient paths or the like.

	Regarding claim 4, ZHAO et al. in view of Rümping et al. discloses the robot system according to claim 1 as shown in the rejection above.
	ZHAO et al. further discloses wherein the robot comprises a base installed on a floor surface (i.e. base 10 – FIG. 1), a first shaft including a swivel body to be rotated and driven about a vertical axis to the base (i.e. turning portion 20, body 11 – FIG. 1), and a second shaft including an arm to be rotated and driven about a horizontal axis to the swivel body (i.e. first arm portion 12 couples to the body 11 to be swingable via a first joint portion 21) [0028; FIG. 1], and the control device adjusts the operation amount to the motor that rotates and drives the first shaft and/or the second shaft, based on the angle of the at least one rotary joint of the robot (i.e. turning portion 20 and the first to fourth joint portions 21 to 24 incorporate actuators 50 including motor 2, which drive the body 11, the first arm portion 12, the second arm portion 13, and the wrist portion 14 as movable parts, with FIG. 1 showing the arms operating relative to each other at different angles) [0029; FIG. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664